DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the citation of “Digital Health Summit” the claims are being interpreted in light of the specification.  However, the online video qualifies as prior art. Furthermore, it is relevant to the record as a prior statement of both one of the inventors (or at least presented by an inventor) and Applicant (whom said inventor appeared to be presented as being CEO of). Based on the video alone, it is unclear all of what the app/desktop software at the time discloses. Examiner notes this is not a request for further details, but merely for clarity of the record.

With regards to the previous 112a/112b rejections, they are withdrawn.

With regards to the 101 rejection under Section 33a the rejection is withdrawn due to the amendments. With regards to the 101 rejection to 1-5 and 7-15, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

With regards to the 103 rejection discussion. Applicant’s arguments with respect to claim(s) 1-5 and 7-15 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception, a mental concept under evaluation, without significantly more, as evidenced by US 20130169781 (“can be reviewed manually by a user to determine adherence to the protocol.” [0027] and also [0052]), among other references. The judicial steps recited are the "processes" and "determination" steps. The claims 1-15 individually and as a whole fail to integrate the judicial exception ("processes" and "determination" steps) into a practical application. The “outputting” and "capturing" elements are considered pre-solution activity (data collection). The “outputting” and “storing” (including “indexing”) are considered post solution activity. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims merely describe conventional process steps at a high level of generality, "processor"/“computer vision processor”, “storage device”, "audio and video capture device" and "display"/”data output”, which, are well known and routine in the field of medical devices.

Per the Berkheimer requirement outputting audio/visual (monitors, speakers etc.), capturing images/audio (such as a video camera, web cam, cell phone cameras, laptop cameras etc.), memory and processors are well known in the art. All of the well-known aspects can be found in each of: Mov (cited below); Rana Kaliouby et al., US 20170238860 see cited sections below; Stephan Hau, US 20170364741 see cited sections below; Zhihong Zheng et al., US 20120243751 see fig. 3; Thibaud Senechal et al., US 20140016860 see Fig. 3; Adam Hanina et al., US 20130169781 see cited sections; Additionally per inventors own presentation Digital Health Summit (Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8) - the video at around 5:30 states AiCure “is entirely software based” and requires “no custom hardware”. 

The claim(s) elements of each claim viewed as a whole, adds nothing significantly more (aka an inventive concept) to the judicial exception. Thus the claim is ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a computer vision processing system; . . . one or more processors configured to perform operations during a session with the patient, the operations comprising” it is unclear what the relationship/difference between these two elements are. Turning to the specification, the “computer vision processing” is only recited in the abstract and the claim and nowhere else in the specification. Furthermore, the claims recite “the processors configured to perform . . .” then within the portion the “processors” are configured to perform it recites “determining, using the computer vision processing system”. Thus it appears you have both the “computer vision processing system” and the “one or more processors” performing the same function. As such it is unclear what the relationship between the “computer vision processing system” and the “one or more processors” is. For those reasons the claim does not clearly define the metes and bounds of what is claimed and is indefinite. Furthermore, the claims depending from this claim do not fix this issue and are also rejected.

Claim 1 recites “a display” and “a data output device” which is “for presentation” again it is unclear what the relationship/difference between these two elements are. The display could be interpreted as both of these as a display is a “output device” for “presentation” of data. For those 

Claim 10 recites “identifying the one or more facial reactions based on movement of one or more action units in the first audio, video, or both audio and video, and wherein the first audio, video, or both audio and video comprises video” is unclear, specifically “wherein the first audio, video, or both audio and video comprises video”. Audio is by definition not video, yet applicants seem to be claiming that even if its “audio” only is still video. Also its unclear how audio only is associated with movement of the face or a facial reaction, audio would be based on noise not the visually captured response.   As such the metes and bounds of the claim are unclear and the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 11-12, 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Movellan (Javier Movellan et al., US 20140316881) hereinafter Movel which in [0024] incorporated by reference in its entirety “Ser. No. 14/179,481, entitled FACIAL EXPRESSION MEASUREMENT FOR ASSESSMENT, MONITORING, AND TREATMENT EVALUATION OF AFFECTIVE AND NEUROLOGICAL DISORDERS . . . which is hereby incorporated by reference in its entirety” using the PG Pub of 14/179,481, US 20140315168 for paragraph numbers, hereinafter Mov. 
 Regarding claim 1, an interpretation of Movel discloses apparatus for analyzing changes in symptoms of a patient, the apparatus comprising: 
a display (Mov [0008]); 
an audio/video capture device (Mov [0008], [0058]); 
a computer vision processing system (Mov [0007], [0045], [0064], [0075] see also [0059]-[0063]);
a storage device (Mov [0061], [0063], [0078]); 
a data output device (Mov [0008]-[0009]); and 
one or more processors configured to perform operations during a session with the patient (Mov [0007]-[0009], [0045], [0059], [0064], [0075]), the operations comprising: 
selecting, based on a disease state associated with the patient, a stimulus that is configured to induce a first response indicative of the disease state (Mov [0006] including “the first stimulus being evocative of a predetermined emotion or affective state”, [0066], claim 1); 
outputting, to the display, the stimulus for presentation to the patient (Mov [0066]-[0067]); 
obtaining, from the audio/video capture device, first audio, video, or both audio and video of the patient performing a first action in response to the stimulus (Mov [0067]-[0068]); 

outputting, to, the display, an additional stimulus for presentation to the patient based on branching logic in response to the one or more first reactions, wherein the additional stimulus is configured to induce a second response indicative of the disease state (Mov [0052], [0067], [0071], [0074], Claim 15 including “causing a second stimulus to be rendered to the user through the user computing device, wherein the second stimulus is evocative of the predetermined emotion or affective state”; Examiner notes while not recited for this element currently this is also disclosed by at least [0050] of Hanina cited below); 
obtaining, from  the audio/video capture device, second audio, video, or both audio and video of the patient performing a second action in response to the additional stimulus (Mov [0052], [0067]-[0068], [0071], [0074], Claim 15);
determining, using the computer vision processing system and in accordance with the second audio, video, or both audio and video,  one or more second reactions of the patient to the additional stimulus (Mov [0052], [0069]-[0074], Claim 15; Movel [0048]-[0049]); 
storing, to the storage device, the one or more second reactions (Mov [0052], [0059], [0069]-[0074], Claim 15); 
indexing the one or more second reactions of the patient with one or more demographic categories in which the patient is classified (Mov [0046], [0051]-[0052], [0059], [0069]-[0074], Claim 15); 
identifying a correlation between the one or more second reactions and the one or more demographic categories (Mov [0044], [0047], [0051]-[0052], [0072]); and 


Regarding claim 11, an interpretation of Movel/Mov further discloses wherein the one or more first reactions comprise a change in one or more symptoms associated with the disease state (Mov [0052]-[0055], [0071]).  

 Regarding claim 12, an interpretation of Movel/Mov further discloses wherein the change in the one or more symptoms is indicative of a change in an overall progression of the disease state (Mov [0052]-[0055], [0071]).

Regarding claim 15, an interpretation of Movel/Mov further discloses wherein the operations comprise correlating the one or more second reactions of the patient to similar one or more reactions of a plurality of patients similarly situated to the patient along at least one dimension of disease (Mov [0044], [0047], [0051]-[0052], [0072]) to determine an individual baseline for the patient (Mov [0053], [0071]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Movel/Mov or, in the alternative, under 35 U.S.C. 103 as obvious over Movel/Mov in view of Hanina (Adam Hanina et al., US 20120316897) hereinafter Hanina. Hanina in [0016] incorporates by reference in its entirety, “Ser. No. 12/646,383 filed Dec. 23, 2009 titled Method and Apparatus for Verification of Clinical Trial Adherence . . . the entire contents of each of these applications being incorporated herein by reference, as well as in other co-owned applications, the inventors of the present invention have proposed a system and method that” as represented by PG Pub Hanina (Adam Hanina et al., US 20110153360) hereinafter Han.
Regarding claim 2, an interpretation of Movel/Mol further discloses wherein the operations comprise storing data indicating adherence by the patient to a regimen of medication administration to 
In the alternative an interpretation of Movel/Mov may not explicitly disclose wherein the operations comprise storing data indicating adherence by the patient to a regimen of medication administration to the storage device.
However, in the same field of endeavor (medical devices), Hanina/Han teaches wherein the operations comprise storing data indicating adherence by the patient to a regimen of medication administration to the storage device (Hanina [0018]-[0019] and [0035]; Han [0037] including “statistical and individual analysis of adherence rates to ensure proper clinical trial administration”, [0040] including “Such a dashboard allows the clinical trial manager to monitor any number of patients in a manner that will be described below, allow statistical analyses of patient adherence and other patient reactions” see also [0026], [0050], [0052]-[0053], [0076]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel/Mov to include the elements of Hanina/Han including correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) and increases the statistical power of clinical trials ([0009]). Additionally, combining prior art elements of Kali with those of Hanina/Han is done according to known methods processing data to yield predictable results storing processed data.


Claim Rejections - 35 USC § 103
Claim 3-5, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movel/Mov in view of Hanina/Han.
Regarding claim 3, an interpretation of Movel/Mol discloses the above in claim 2. An interpretation of Movel/Mov may not explicitly disclose determining a second correlation between one or more of the one or more first reactions or the one or more second reactions and the adherence by the patient to the regimen of medication administration. 
However, in the same field of endeavor (medical devices), Hanina/Han teaches determining a second correlation between one or more of the one or more first reactions or the one or more second reactions and the adherence by the patient to the regimen of medication administration (Hanina [0021], [0049]-[0051]; Han [0026], [0040], [0049] see also [0024], [0037]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel/Mov to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Kali and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.
 
 Regarding claim 4, an interpretation of Movel/Mov discloses the above. an interpretation of Movel/Mov may not explicitly disclose determining an efficacy of medication administered in the regimen based on the second correlation.
However, in the same field of endeavor (medical devices), Han teaches determining an efficacy of medication administered in the regimen based on the second correlation (Hanina [0018] including “The inventive system may provide analysis of medication efficacy and effectiveness in one or more different patient populations, such as by medication types, demographic groups, care provider 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Kali and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

 Regarding claim 5, an interpretation of Movel/Mov discloses the above. An interpretation of Movel/Mov may not explicitly disclose determining a third correlation between the efficacy of the medication and the one or more demographic categories in which the patient is classified.
However, in the same field of endeavor (medical devices), Hanina/Han teaches determining a third correlation between the efficacy of the medication and the one or more demographic categories in which the patient is classified (Hanina [0031] including “The inventive system may provide analysis of medication efficacy and effectiveness in one or more different patient populations, such as by medication types, demographic groups,”, Fig. 4 see 430 “Compliance % (Age vs. Missed Doses)” see also [0053]-[0054]; Han [0067]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription 

 Regarding claim 7, an interpretation of Movel/Mov further recite a user interaction module (user devices 180 include mobile device which include keyboards and/or touchscreens for example see Movel Fig. 1 and Mov fig. 1). An interpretation of Movel/Mov may not explicitly disclose receiving, from the user interaction module, input of a demographic profile of a potential patient, the demographic profile comprising one or more demographic items, and determining an expected efficacy of a medication administered by the patient based on the demographic profile and the correlation between the one or more second reactions and the one or more demographic categories of the patient .
However, in the same field of endeavor (medical devices), Hanina/Han teaches receiving, from the user interaction module, input of a demographic profile of a potential patient, the demographic profile comprising one or more demographic items (Han [0041] including “a user interface dashboard”, [0052] including “A patient 206 may also enter information relevant to the patient . . . The patient 206 may be limited to providing personal information, and perhaps other relevant information, such as non-prescription medication usage, alcohol consumption, recent symptoms, reaction to use of particular prescription medications and the like”; Examiner notes that personal information would be considered demographic information such as age, weight, race etc. see also [0067]), and determining an expected efficacy of a medication administered by the patient based on the demographic profile and the correlation between the one or more second reactions and the one or more demographic categories of the patient (Hanina [0018] including “The inventive system may provide analysis of medication efficacy and effectiveness in one or more different patient populations, such as by medication types, 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Kali and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

Regarding claim 14, an interpretation of Movel/Mov discloses the above and further discloses wherein the stimulus comprises one or more instructions provided to the patient (Mov [0058]). 
An interpretation of Movel/Mov may not explicitly disclose wherein one or more instructions provided to the patient in accordance with monitoring of medication administration of the patient, and wherein the one or more first reactions comprise the patient performing a requested step indicative of proper medication administration.
However, in the same field of endeavor (medical devices), Hanina/Han teach wherein the stimulus comprises one or more instructions provided to the patient in accordance with monitoring of medication administration of the patient (Hanina [0017] including “provide additional assistance to a user, starting with instructions, video instructions, and the like,”; Han [0022] including “The system and method may provide step-by-step image and video instructions to the user or care provider on how to 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel/Mov to include the elements of Hanina/Han including providing instructions for taking medication, gathering data on the action/response and correlating/analyzing data because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Movel/Mov and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

Claim Rejections - 35 USC § 103
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movel/Mov in view of Kaliouby (Rana Kaliouby et al., US 20170238860) hereinafter Kali.
Regarding claim 8, an interpretation of Movel/Mov further discloses wherein the one or more first reactions comprise one or more microexpressions; Movel/Mov recites using determining a vector of measurements of AFEM, FACS, CERT and/or FACET ([0025]). 
An interpretation of Movel/Mov may not explicitly disclose wherein the one or more first reactions comprise one or more microexpressions.  
However, in the same field of endeavor (medical devices), Kali teaches wherein the one or more first reactions comprise one or more microexpressions ([0044], [0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel/Mov to include microexpressions as Movel/Mov is gathering data on facial expressions in response to stimuli and the microexpressions as recited in Kali are facial expressions that happen immediately in response to a stimuli and can be analyzed using action units like to determine the persons immediate response even if they are attempting to conceal their response ([0070]). Furthermore, combining the facial data gathering and analysis using action units of Movel/Mov with the specific facial microexpressions as recited in Kali is merely combining prior art elements according to known methods to yield predictable results; the predictable result being analysis using facial microexpressions.

 Regarding claim 9, an interpretation of Movel/Mov discloses the above. an interpretation of Movel/Mov may not explicitly disclose wherein the one or more microexpressions comprise one or more facial reactions within 250 milliseconds after presentation of the stimulus to the patient. 
However, in the same field of endeavor (medical devices), Kali teaches wherein the one or more microexpressions comprise one or more facial reactions within 250 milliseconds after presentation of 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel/Mov to include microexpressions as Movel/Mov is gathering data on facial expressions in response to stimuli and the microexpressions as recited in Kali are facial expressions that happen immediately in response to a stimuli and can be analyzed using action units like to determine the persons immediate response even if they are attempting to conceal their response ([0070]). Furthermore, combining the facial data gathering and analysis using action units of Movel/Mov with the specific facial microexpressions as recited in Kali is merely combining prior art elements according to known methods to yield predictable results; the predictable result being analysis using facial microexpressions.

 Regarding claim 10 an interpretation of Movel/Mov further discloses identifying the one or more facial reactions based on movement of one or more action units associated with the face of the patient in the first audio, video, or both audio and video, and wherein the first audio, video, or both audio and video comprises video (Movel [0025], [0048]; Mov [0025], [0042], [0068]-[0069]).
In the alternative, an interpretation of Movel/Mov may not explicitly disclose identifying the one or more facial reactions based on movement of one or more action units associated with the face of the patient in the first audio, video, or both audio and video, and wherein the first audio, video, or both audio and video comprises video
However, in the same field of endeavor (medical devices), Kali teaches identifying the one or more facial reactions based on movement of one or more action units associated with the face of the patient in the first audio, video, or both audio and video, and wherein the first audio, video, or both audio and video comprises video ([0052] including “The facial movements can include information on 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel/Mov to include microexpressions as Movel/Mov is gathering data on facial expressions in response to stimuli and the microexpressions as recited in Kali are facial expressions that happen immediately in response to a stimuli and can be analyzed using action units like to determine the persons immediate response even if they are attempting to conceal their response ([0070]). Furthermore, combining the facial data gathering and analysis using action units of Movel/Mov with the specific facial microexpressions as recited in Kali is merely combining prior art elements according to known methods to yield predictable results; the predictable result being analysis using facial microexpressions.

Claim Rejections - 35 USC § 103
Claim(s) 13 is/are rejected under 35 U.S.C. 103 over Movel/Mov in view of Kali or, in the alternative, under 35 U.S.C. 103 as obvious over Movel/Mov in view of Kali in further view of Hau (Stephan Hau, US 20170364741) hereinafter Hau.
Regarding claim 13, an interpretation of Movel/Mov further discloses wherein the stimulus comprises a sequence of images (Mov [0021], [0037]-[0038]). An interpretation of Movel/Mov may not explicitly disclose wherein the one or more first reactions comprise one or more microexpressions recognized within 250 milliseconds after presentation of each image of the sequence of images.
However, in the same field of endeavor (medical devices), Kali teaches wherein the one or more first reactions comprise one or more microexpressions recognized within 250 milliseconds after presentation of each image of the sequence of images ([0053]-[0054], [0063]-[0066], [0069]-[0071] see 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel/Mov to include microexpressions as Movel/Mov is gathering data on facial expressions in response to stimuli and the microexpressions as recited in Kali are facial expressions that happen immediately in response to a stimuli and can be analyzed using action units like to determine the persons immediate response even if they are attempting to conceal their response ([0070]). Furthermore, combining the facial data gathering and analysis using action units of Movel/Mov with the specific facial microexpressions as recited in Kali is merely combining prior art elements according to known methods to yield predictable results; the predictable result being analysis using facial microexpressions.

In the alternative, an interpretation of Movel/Mov may not explicitly disclose the response is measured after presentation of each image of the sequence of images.
However, in the same field of endeavor (medical devices), Hau teaches wherein the stimuli presented to the patient comprises a sequence of images, and the response is measured after presentation of each image of the sequence of images ([0022], [0025]-[0027], [0056] and Fig. 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel/Mov to include capturing data after each portion of interaction because Hau discloses capturing data from each topic or portion of interaction for the determination of an emotional response from the subject to improve the interaction ([0010]). Also, the combination or substitution of elements disclosed by Kali or taught by Hau is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120243751 see [0020], [0030], [0037], [0039] and Fig. 3; US 20080140444; US 5802220; US 5774591; US 20140016860, Examiner notes the video is used as evidentiary support in the 101; Digital Health Summit (Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8), Examiner notes the video is used as evidentiary support in the 101. The video at around 5:30 states AiCure “is entirely software based” and requires “no custom hardware”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792